The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2014

                                   No. 04-14-00878-CR

                                Matthew Douglas HAYES,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR10841W
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File Notice of Appeal is hereby
GRANTED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court